Exhibit 10.45

AMENDMENT NO. 1 TO THE TIME SHARING AGREEMENT

This Amendment No. 1 (including the Schedules A and B attached hereto,
collectively hereinafter “Amendment No. 1”), dated as of February 21, 2013, to
the Time Sharing Agreement will amend that certain Time Sharing Agreement
(including any Schedules attached thereto, collectively hereinafter “Time
Sharing Agreement”), dated as of May 27, 2010, by and between National Express
Company, Inc. (“NEC”) and Kenneth I. Chenault (“User”).

W I T N E S S E T H:

WHEREAS, pursuant to Section 1 of the Time Sharing Agreement, NEC and User
desire to amend the Time Sharing Agreement, as provided herein, to reflect the
addition of one (1) 2012 Gulfstream Aerospace GV-SP (G550) aircraft, bearing
manufacturer’s serial number 5390 and Federal Aviation Administration
Registration Number N552X, to the list of Aircraft on Schedule A.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that,
from and as of the date hereof, the Time Sharing Agreement shall be, and hereby
is, amended as set forth below.

 

  1. NEC and User hereby expressly agree that the Schedule A attached hereto
amends and replaces the Schedule A attached to the Time Sharing Agreement.

 

  2. All notices and other communications given pursuant to Section 12 of the
Time Sharing Agreement under this Amendment No. 1 and/or the Time Sharing
Agreement shall be addressed to the parties as provided on the signature page of
this Amendment No. 1.

 

  3. All capitalized terms not defined herein shall have the meanings ascribed
to them in the Time Sharing Agreement.

 

  4. Except as expressly amended by this Amendment No. 1, the Time Sharing
Agreement remains in full force and effect, and this Amendment No. 1 shall not
be construed to alter or amend any of the other terms or conditions set forth in
the Time Sharing Agreement. In the event of a conflict between the terms of the
Time Sharing Agreement and this Amendment No. 1, the provisions of this
Amendment No. 1 shall prevail.

 

  5. This Amendment No. 1 may be executed in counterparts, each of which will be
deemed to be an original, but both of which together shall constitute one and
the same instrument.

 

  6. TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL
AVIATION REGULATIONS.

THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO HAVE BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
THIS AGREEMENT OR, IF THE AIRCRAFT ARE LESS THAN 12 MONTHS OLD, SINCE NEW.
NATIONAL



--------------------------------------------------------------------------------

EXPRESS COMPANY, INC., 1 EXPRESS DR., NEWBURGH, NY 12550, CERTIFIES THAT ALL OF
THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO ARE COMPLIANT WITH APPLICABLE
MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT. ALL OF THE AIRCRAFT LISTED ON SCHEDULE A
ATTACHED HERETO WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR
OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

DURING THE DURATION OF THIS AGREEMENT, NATIONAL EXPRESS COMPANY, INC., 1 EXPRESS
DR., NEWBURGH, NY 12550, IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF
ALL OF THE AIRCRAFT UNDER THIS AGREEMENT.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH-IN-LEASING REQUIREMENTS” ATTACHED
HERETO IN SCHEDULE B ARE INCORPORATED HEREIN BY REFERENCE.

THE UNDERSIGNED, AS A DULY AUTHORIZED OFFICER OF NATIONAL EXPRESS COMPANY, INC.,
1 EXPRESS DR., NEWBURGH, NY 12550, CERTIFIES THAT IT IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF ALL OF THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO
AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.

[SIGNATURES ON THE FOLLOWING PAGE]

 

Page 2 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

NATIONAL EXPRESS COMPANY, INC.     KENNETH I. CHENAULT By:   /s/ Jeffrey W. Lee
    /s/ Kenneth I. Chenault Name:   Jeffrey W. Lee       Title:   Vice President
     

 

    Address:  

National Express Company, Inc.

Attn: VP of Flight Operations

1 Express Dr.

Newburgh, NY 12550

Phone: 845-567-[redacted]

Facsimile: 845-567-[redacted]

Email: [redacted]@aexp.com

    Address:  

Kenneth I. Chenault

c/o American Express Company

200 Vesey St., [redacted]

New York, NY 10285

Phone: 212-640-[redacted]

Facsimile: 212-640-[redacted]

Email: [redacted]@aexp.com

 

A legible copy of this Amendment No. 1 shall be kept in the Aircraft for all
operations conducted hereunder.

 

Page 3 of 5



--------------------------------------------------------------------------------

SCHEDULE A

One (1) Gulfstream Aerospace G-V aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted];

One (1) Gulfstream Aerospace GIV-X (G450) aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted];

One (1) Gulfstream Aerospace G-IV aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted];

One (1) Sikorsky S-76C aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted]; and

One (1) Gulfstream Aerospace GV-SP (G550) aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted].

 

Page 4 of 5



--------------------------------------------------------------------------------

SCHEDULE B

INSTRUCTIONS FOR COMPLIANCE

WITH “TRUTH-IN-LEASING” REQUIREMENTS

 

  1. Mail a copy of the lease to the following address via certified mail,
return receipt requested, immediately upon execution of the lease (14 C.F.R.
91.23 requires that the copy be sent within twenty-four hours after it is
signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

  2. Telephone or fax the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this lease.

 

  3. Carry a copy of the lease in the aircraft at all times.

 

Page 5 of 5